Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 26 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 10-2016-0105358 or WO 2016/137303 using US PG Pub 2018/0076493 as an English equivalent, all cited in IDS).
In regard to independent claim 1, Park et al. teach a battery module comprising a module case 10 having a top plate 10c, a bottom plate 10a and sidewalls 10b, wherein an internal space formed by the top plate, the bottom plate and the sidewalls (figure 1); a plurality of battery cells 20 disposed in the internal space of the module case; and a filler-containing (paragraph [0035] - filler containing urethane) cured resin layer in contact with the top plate and bottom plate while being in contact with the battery 
Claim 1 differs in specifically calling for first and second cured resin layers, however, as the prior art teaches multiple injection holes (50a) in which resin is injected, the prior art is reasonable considered to form multiple layers which are in contact with the cells and the plates as required by the instant claims as there is no distinction between the layers required by the claims which would exclude the prior art resin layers which are formed from different injection holes.  Further, Park et al. teach an insulating layer 40 which may be formed from injection of a polyolefin resin (see figure 8, paragraph [0063]) which may be considered part of a first or second layer.
In regard to claim 3, the filler-containing cured resin layers have an insulation breakdown voltage of 10 kV/mm or more (paragraph [0039]).
	In regard to claim 4, the filler-containing cured resin layers have adhesive force of 200 gf/10 mm or more (paragraph [0037]).
In regard to claim 5, the filler-containing cured resin layers are urethane resin layers (paragraph [0035]).
In regard to claims 12 and 13, the filler-containing cured resin layer comprises fumed silica, clay, calcium carbonate, alumina, AlN (aluminum nitride), BN (boron nitride), silicon nitride, SiC, BeO or a carbon filler in an amount of 100 to 300 parts by weight relative to 100 parts by weight of the resin component (paragraphs [0053-0054]).
In regard to claims 14 and 15, the filler-containing cured resin layer comprises a thermally conductive filler which is ceramic particles or a carbon-based filler in an amount of 500 to 2,000 parts by weight relative to 100 parts by weight of the resin component (paragraphs [0053-0054]).

In regard to claim 17, the resin layer has a thickness in a range of 100 micron to 5 mm (paragraph [0032]).
In regard to claims 19 and 20, Park et al. teach an automobile comprising a battery pack comprising two or more battery modules of claim 1 electrically connected to each other (paragraphs [0004-0005]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above and further in view of Shinetsu Polymer Co. (JP 2015-090750 and applicant’s provided machine translation thereof, cited in IDS).
In regard to claim 2, Park et al. teach the battery module as according to claim 1 and overlapping thermal conductivity ranges for the resin layer (paragraphs [0035]) above but does not disclose differing thermal conductivities for different regions or layers.  
However, Shinetsu Polymer Co. teach a similar battery module with cells 10 in contact with conductive urethane resin layers 2 and a separate heat insulating layer 4 on an opposite side of the battery cell in order to conduct heat in a desired direction to the heat sink 5 because such increases the cooling efficiency of the battery module (see figures 1-4, paragraphs [0008-0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple resin layer with differing thermal conductivities in the battery module of Park et al. in order to direct the heat in the desired direction to increase the cooling efficiency of the battery module as taught by Shinetsu Polymer Co.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above and further in view of Umino et al. (US PG Pub 2016/0215184, cited in IDS).
	In regard to claims 6-11, Park et al. teach the battery module as applied above but do not disclose particulars of the urethane based resin.  However, Umino et al. teach a similar polyol based resin for electrochemical applications which has excellent adhesion and moisture resistance (paragraphs [0001-0008]) which is an ester-based polyol-derived unit and a polyisocyanate-derived unit (paragraph [0012]) where the resin structure is obtained by reacting a branched chain alkylene diol (such as neopentyl glycol) with a long chain aliphatic dicarboxylic acid (such as isophthalic acid, trimellitic anhydride - see Example 1, paragraph [0081], other Examples and general disclosure are also relevant to the claimed resin formula) which forms a resin which anticipates or obviates the claimed resin material in terms of chemical formula and properties, and may include a ceramic filler (paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin described above in the battery module of Park et al. as such has enhanced moisture resistance for electrochemical applications as taught by Umino et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s own applications, now US Publications 2020/0321565, 2020/0277433, and 2020/0277432 are considered relevant to the claimed invention and the prosecution and references cited in those applications will be considered during the prosecution of the instant application.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723